Lumpkin, J.,
dissenting. I can not concur in this decision. The reason on which the ruling by this court that the contractor must be sued to judgment previously to or concurrently with the foreclosure of the lien on the owner’s property rests, is that the *626contractor is entitled to be heard as to whether he owes the alleged debt. This is fully answered by a previous suit and judgment in personam against him in another State, which is conclusive as to the fact of liability. It is not a question of obtaining a lien on his property in this State, or a judgment enforceable here by levy or the like means. Under the ruling of the majority of the court, it seems to me that a contractor can defeat any enforcement of the lien on the owner’s property, by simply going to another State.